Libbey, J.
This action comes before this court on exceptions and motion. It is for an injury to the female plaintiff, alleged to have been caused by the fright of her horse by steam escaping from the defendant’s mill, situated on the margin of the public highway, which the plaintiff alleges was a public nuisance to the travel over the way.
The exception is to the admission of evidence produced by the plaintiff. Witnesses for the plaintiff were permitted to testify that, when travelling by the mill with horses well broken and ordinarily safe, their horses were frightened by the escaping steam. This evidence was limited to a short time before and after the plaintiff’s injury, when the mill was in the same condition as when she was injured; and was admitted for the sole purpose of showing the capacity of the escaping steam to frighten ordinary horses. We think it was properly admitted.
The issue was, whether the mill as constructed and used, with the steam escaping into the way, was a nuisance to the public travel. Evidence showing that it naturally frightened ordinary horses when being driven by it, was competent to show its effect upon the public travel, its character and its capacity to do mischief. Its effect on horses was not dependant upon the acts of men, which may be the result of incapacity or negligence, but *284was caused by action of the inanimate thing upon an animal acting from instinct. It was not to show that other parties were injured at the same place by the same cause, and is, therefore, distinguishable from cases against towns for injury from defects in a highway, in which this court has held that evidence of accidents to others at the same place is inadmissible, because it raised too many collateral issues. Here the only issue is the effect of the sight and sound of the steam upon ordinary horses, as tending to show that travel over the way was thereby rendered dangerous. Hill v. P. & R. Railroad Co. 55 Maine, 439 ; Burbank v. Bethel Steam Mill Co. 75 Maine, 373. We think the competency of the evidence rests upon the same principle as evidence, in actions against railroad corporations for damage by fire, alleged to havé been set by coals or sparks from a passing locomotive, that the same locomotive, or others similarily constructed and used, have emitted sparks and coals, and set fire at other places and on other occasions. It tends to show the capacity of the inanimate thing to do the mischief complained of Grand Trunk R. Co. v. Richardson, 91 U. S. 454; Whitney v. Inh’s of Leominister, Mass. Supreme Court, not yet reported. 17 Rep. 173.
We.have carefully examined the evidence reported, upon which the motion to set aside the verdict is based; and while we think the verdict might properly have been for the defendant, still there is sufficient in favor of the plaintiff, if the jury believe it, to authorize the verdict for her. We cannot say that the verdict is so clearly wrong as to require the court to set it aside.

Exceptions and motion overruled.

Peters, C. J., Walton, Daneorth and Yirgin, JJ., concurred.